Case 2:19-cv-03152-MKB-RER Document 16 Filed 06/05/19 Page 1 of 10 PagelD #: 155
STATE OF NEW YORK
STATE EDUCATION DEPARTMENT

 

     

and

02 beh lC of
Re oo
from action of the SHULAMITH SCHOOL FOR VERIFIED ANSWER
GIRLS regarding denial of application for religious
exemption from immunizations

In the Matter of

 

Appeal No. 21062

 

 

Shulamith School for Girls, the respondent herein (“Shulamith” or “Respondent”)
answers the Verified Petition (the “Petition”) of Po and Po
(“Petitioners”) as follows:

1, Denies the allegations set forth in paragraph 1 of the Petition, except admits that
Petitioners submitted to Respondent a written statement requesting a religious exemption from
the vaccination requirements of New York State law, and that Respondent properly denied

Petitioners’ request.

2. Denies knowledge or information sufficient to form a belief as to the allegations

set forth in paragraph 2 of the Petition, except admits that subsequent to having provided

certifications in prior years, Ae ittended Shulamith for a period of time

without having provided certifications that they had received the immunizations required by New

York law.

3. Denies knowledge or information sufficient to form a belief as to the allegations
set forth in paragraph 3 of the Petition, except admits that Perry Tirschwell was the previous

Executive Director of Shulamith and that beginning in August of 2017, Michelle (Malka)
Fishman has been and continues to be the Executive Director of Shulamith, and respectfully

refers to the email referred to in paragraph 3 for its contents and to any voicemail for its contents.

4, Denies knowledge or information sufficient to form a belief as to the allegations
set forth in paragraph 4 of the Petition, except admits that Rookie Billet, school principal, sent an
email on October 26, 2017, to Mrs. BBE nd respectfully refers to said email (Exhibit B
to Petition) for its contents, and avers that said email from Principal Billet advised Petitioners on
October 26, 2017, that their request for a religious exemption was denied, making this Petition

untimely.

5, Denies knowledge or information sufficient to form a belief as to the allegations

set forth in paragraph 5 of the Petition, except admits that Po sent an email on
October 26, 2017, to Principal Billet at Shulamith, and respectfully refers to said emazl for its

contents.

6. Admits that on November 21, 2018, Shulamith sent Petitioners a letter, which the

Petition quotes in part and out of context, and respectfully refers to said letter for its contents.

7. Denies the allegations set forth in paragraph 7 of the Petition, except admits that
Petitioners submitted a Request for Religious Exemption to Immunization and a letter from a

Rabbi Ben-Haim and respectfully refers to said documents for their contents.

8. Denies knowledge or information sufficient to form a belief as to the allegations

set forth in paragraph 8 of the Petition, and respectfully refers to Exhibit E for its contents,

9, Admits that Petitioners had previously vaccinated their children as alleged in

paragraph 9 of Petition, and avers that Petitioners had submitted Requests for Religious
Exemption sworn to on November 14, 2012, true copies of which are annexed hereto as

Exhibit 1, and further avers that subsequent to November 14, 2012, Petitioners continued to have
their children vaccinated and to submit certifications to Shulamith (see Petitioners’ November 8,
2015 letter, part of Exhibit E to Petition, at 4" page, 3" full paragraph), as requested by the

Shulamith school nurses (see Exhibit 2 hereto).

10. Denies knowledge or information sufficient to form a belief as to the allegations
set forth in paragraph 10 of the Petition, and avers on information and belief that Petitioners
continued to have their children vaccinated for two years after submitting Exhibit 1 hereto, as
admitted in the Petition and Exhibit E thereto, thereby conceding that their Request for Religious

Exemption was neither genuine nor sincere.

11. Denies knowledge or information sufficient to form a belief as to the allegations

set forth in paragraphs 11, 12 and 13 of the Petition.
12. Denies the allegations set forth in paragraph 14 of the Petition.

13. Admits as alleged in paragraph 15 and 16 that by letter dated December 13, 2018,
Respondent confirmed its October 26, 2017 denial of Petitioners’ Request for Religious

Exemption, and respectfully refers to said letter for its contents.

14. Denies the allegations set forth in paragraph 17 of the Petition, and respectfully
refers to Exhibit D to the Petition, Respondent’s letter dated November 21, 2018, which
explicitly requested Petitioners to submit any “supporting documentation, including any halachic
responsa, correspondence, and/or any other documentation upon which the parent or guardian is

relying to evidence a ‘sincerely held religious objection to immunization’ ...,” and invited “a
meeting at a time and place convenient to you . . . so that you can discuss and talk through

whatever concerns you might have.”

15. Denies the allegations set forth in paragraphs 18-25 of the Petition, which contain
legal arguments which will be addressed in Respondent’s Memorandum of Law which shall be
served and filed in accordance with Sections 276.4 and 276.11(£) of the Regulations of the

Commissioner.

16. Denies the allegation set forth in paragraphs 26-38 of the Petition, and
respectfully refers to the Affidavit of Michelle Fishman in Opposition to Petitioners’ Request for
Stay, sworn to December 30, 2018, and previously submitted herein, a copy of which is annexed
hereto as Exhibit 3, and to the extent that said paragraphs 26-38 of the Petition make legal
arguments, respectfully refers to Respondent’s Memorandum of Law to be served and submitted

in accordance with the Regulations of the Commissioner, Sections 276.4 and 276.11(f).

17. Denies the allegations set forth in paragraphs 39-45 of the Petition, which contain
legal arguments, and respectfully refers to page 3, paragraph 6 of the Petition which confirms
that Shulamith explicitly requested that Petitioner provide further explanation and supporting
documents, and respectfully refers to Respondent’s Memorandum of Law to be submitted

hereafter.

18. Denies the allegations set forth in paragraphs 46 and 47 of the Petition, and avers
that the initial “denial” was set forth in a writing dated October 26, 2017, Exhibit B to the

Petition, making the instant Petition untimely.

19. Denies the allegations set forth in paragraphs 48-58 and 60 of the Petition.
FIRST AFFIRMATIVE DEFENSE

20. The Petition is dated December 20, 2018.

21. Respondent advised Petitioners in writing on October 26, 2017, that their Request
for Religious Exemption was denied, and directed Petitioners to provide their “plan for getting

your girls all the required immunizations.” See Exhibit B to Petition.

22. Accordingly, the Petition is untimely and must be dismissed.

SECOND AFFIRMATIVE DEFENSE
23. As set forth in the Affidavit in Opposition annexed as Exhibit 4 hereto and made a
part hereof, the religious belief of Shulamith is that as a matter of Jewish law all students must be

vaccinated in order to attend the school.

24. Shulamith hereby affirms its belief as a Jewish day school required to follow
Jewish law (Halacha) that under Jewish law all students must be vaccinated against the diseases
as set forth in and required by New York Education Law §914, New York Public Health Law

§2164, and Department of Health Regulation 10 NYCRR §66-1.3.

25. Shulamith hereby further affirms that its sincerely held and genuine religious
(Jewish) belief is that pursuant to Halacha (a) every student must be immunized, and (b) any

student who is not immunized is prohibited from attending the school.

26, Under the First Amendment to the United States Constitution, where there is a
dispute between the religious beliefs of a plaintiff and a defendant or a petitioner and a

respondent that must be resolved in order to adjudicate the controversy, the courts or
administrative bodies, in this case the Commissioner of Education, are precluded by the Free
Establishment of Religion Clause and New York’s church autonomy doctrine from entertaining

or considering the dispute.

27, Because the Court of Appeals of the State of New York has stated that the “First
Amendment forbids civil courts from interfering in or determining religious disputes...,” the
Commissioner must refrain from determining or considering this appeal and must dismiss this

Petition. Jn re Congregation Yetev Lev D’Satmar, Inc., 9N.Y.3d 282 (2007).

THIRD AFFIRMATIVE DEFENSE
28. Petitioners have very explicitly based there application for a religious exemption

on the Jewish religion.

29. In or about 2017, Petitioners sent Respondent a number of articles authored by
Petitioners’ attorneys, the same attorneys representing them here, along with threats of a lawsuit

against Shulamith.

30, It is most apparent that Petitioners have attempted to structure their request within
the framework outlined by their attorneys’ articles and in the form and substance of requests
used by parents in other schools, including those in which their attorneys were involved. See,

é.g., Exhibit C to Petition, page 1.

31, It became apparent that Petitioners’ request was largely prepared based on
submissions made by others to different schools, and it appears likely that Petitioners’ request

was drafted or edited by their attorneys.
32. The absence of any Halachic authority confirmed Shulamith’s determination that
the request for religious exemption was neither genuine nor sincere nor based on reli gious

beliefs.

33. Respondent’s denial of Petitioners’ request was not capricious in that all the
principals of the various Shulamith Schools as well as members of the Shulamith Board of
Trustees carefully reviewed all the submissions made by Petitioners and concluded that the

request was not based on genuine and sincerely held religious beliefs.

34, Respondent’s denial of Petitioners’ request was not arbitrary in that it was based
on a thorough understanding of Jewish law and review of Jewish authorities as well as

consultation with rabbinic authorities.

35. The unanimous conclusion was that Petitioners were trying to avoid further
immunization of their children for their own purposes but not based on any sincerely held or

genuine religious beliefs.

36. In addition, as set forth above, after applying in 2012 for a religious exemption,
Petitioners continued to vaccinate their children for another two years in order to keep their

daughters at Shulamith.
37. Petitioners have failed to meet their burden of proof.

38. Because Shulamith’s determination was neither (a) arbitrary nor (b) capricious,
Petitioners’ appeal must be denied in all respects if it is not dismissed as required by

Respondent’s First and Second Affirmative Defenses.
WHEREFORE, Shulamith respectfully requests that the Commissioner dismiss the
Petition in its entirety or, in the alternative, deny the relief requested therein, vacate the Stay
previously entered, and grant to Shulamith such further relief as is just.

Dated: January 24, 2019

Respectfully submitted,

Putney, Twombly, Hall & Hirson LLP
Attorneys for Shulamith School for Girls

 

By:

/ Philip H. Kalban/Esq.

/ 521 Fifth Avenue, 10" Floor
New York, New York 10175
(212) 682-0020
pkalban@putneylaw.com

TO:  Lindsie V. Alterkun, Esq.
Chesney & Nicholas, LLP
Attorneys for Petitioners
485 Underhill Boulevard, Suite 308
Syosset, New York 11791
(516) 378-1700
Lalterkun@chesneynicholas.com

 
Case 2:19-cv-03152-MKB-RER Document16 Filed 06/05/19 Page 10 of 10 PagelD #: 164

VERIFICATION

STATE OF NEW YORE.)
}: ss
COUNTY OF NASSAU?)
MICHELLE FISHMAN, being duly sworn, deposes and says that she is the Executive
Director of Shulamith School for Girls, Respondent in this proceeding; that she has read the

annexed answer and knows the contents thereof; that the same is true to her knowledge, except

as to the matters therein stated to be alleged on information and belief, and as to those matters,

waicHat Lehale

she believes it to be true.

Subscribed and sworn to before me
tbisclf day of January, 2019.

Taran Pad

Notary Public

TAMAR RADER

Notary Public, State of New York

No. 41-4781 668

Qualified in Queens County
Certificate Filed jn New York Coun
Commission Expires August 31, 3080
